DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-12 in the reply filed on August 30, 2022 is acknowledged.  The traversal is on the ground(s) that a search of the M. bovis antigen of Group II would absolutely encompass a search for the composition of Group I, polynucleotides, and Groups III-IV which also encompass M. bovis antigens.  This is not found persuasive because the elected Group II, M. bovis antigen comprises amino acids, whereas Group I and III comprises polynucleotides.  Polynucleotides and amino acids are clearly different products with different classifications requiring different searches.  Furthermore, Group IV drawn to a method for provoking an immune response has a separate classification and clearly a separate search from the polypeptide as a composition.
NOTE:  Claim 13 is improper in that it recites both polynucleotides and proteins.  Accordingly, claim 13 will be rejoined to the extent that the composition requires PROTEINS ONLY.
The requirement is still deemed proper and is therefore made FINAL.



CLAIMS
1.	Claim 13 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claim 13 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
Claim 13 recites both polypeptides and polynucleotides.  Polypeptides are comprised of amino acids, while polynucleotides comprise nucleotides.  Each are products with a completely different structure.  Accordingly, no “single structural similarity” is to be found.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 10-11 and 13 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 10-11 and 13 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 10-11 and 13 are directed to compositions comprising naturally occurring polypeptides. 
The claims drawn to naturally occurring polypeptides and are not patent eligible merely because they have been isolated. 
Beltran et al (The Veterinary Journal  Vol. 190, pp 181-183, 2011) disclose of isolating naturally occurring HSP70(DnaK) and EF-Tu from Mycobacterium bovis.  (See abstract, Figure 1, Table 1).
Applicants specification (paragraph 53) sets forth that HSP70 is another name for DnaK.
Accordingly, the instant claims encompass compositions comprising naturally occurring polypeptides and are thereby deemed to be a judicial exception.  
The Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different characteristics from any found in nature,’ … are eligible for patent protection.” In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal ever cloned from an adult somatic cell.” Despite acknowledging that the method used to create the claimed clones “constituted a breakthrough in scientific discovery”, the court relied on Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any [farm animals] found in nature.’” Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
As the M. bovis antigens (EF-Tu and DnaK) remain identical to the naturally occurring polypeptides, the instantly claimed composition is deemed to be a naturally occurring judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beltran et al.
The claims are drawn to an M. bovis antigen comprising elongation factor thermo unstable protein (EF-Tu) or heat shock protein DnaK.
Beltran et al (The Veterinary Journal  Vol. 190, pp 181-183, 2011) disclose of isolating naturally occurring HSP70(DnaK) and EF-Tu from Mycobacterium bovis.  (See abstract, Figure 1, Table 1).
Applicants specification (paragraph 53) sets forth that HSP70 is another name for DnaK.
Accordingly, Beltran et al disclose of each and every limitation of the instantly filed claims.


Claim 12 is objected to for depending upon a rejected base claim, however, claim 12 is free of the prior art of record.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 8, 2022